UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-8977 Genworth Financial Asset Management Funds (Exact name of registrant as specified in charter) 16501 Ventura Blvd., Suite 201, Encino, CA 91436-2007 (Address of principal executive offices) (Zip code) Carrie Hansen, 2300 Contra Costa Blvd., Suite 600, Pleasant Hill, CA 94523 (Name and address of agent for service) (925) 521-2244 Registrant's telephone number, including area code Date of fiscal year end: 09/30 Date of reporting period:07/01/06 – 06/30/07 Item 1. Proxy Voting Record. Name of Fund: Genworth Financial Contra Fund Period: July 1, 2006 - June 30, 2007 Company Name Meeting Date CUSIP Ticker No Proxies Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Genworth Financial Asset Management Funds By (Signature and Title)* /s/ Gurinder Ahluwalia Gurinder Ahluwalia Principal Executive Officer Date June 29, 2007 * Print the name and title of each signing officer under his or her signature.
